WOLF, J.
Appellant challenges the revocation of his probation. We hold that the trial court did not abuse its discretion in determining that the State had proven appellant’s violation and in revoking appellant’s probation. However, the record does not reflect a written order of revocation. Pursuant to this court’s holding in Fowler v. State, 79 So.3d 868, 869 (Fla. 1st DCA 2012), “[a] formal, written order of revocation is required even when the record clearly reflects the trial court’s intention to revoke probation and its reasons for doing so.”
Thus, though we affirm the revocation of appellant’s probation and appellant’s resulting sentence, we nonetheless remand for the trial court to enter a formal, written order of revocation. See Brown v. State, 10 So.3d 1203 (Fla. 4th DCA 2009).
BILBREY and M.K. THOMAS, JJ„ CONCUR.